     Case 3:19-cv-00346-MMA-JLB Document 50 Filed 04/16/21 PageID.977 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    BARRY ERNEST OCHOA,                                Case No.: 19-cv-00346-MMA-JLB
12                                      Plaintiff,
                                                         ORDER SETTING IN-PERSON,
13    v.                                                 COUNSEL-ONLY STATUS
                                                         HEARING
14    CARLA FRIEDERIKE VON LINTIG,
15                                   Defendant.
16
17         On February 11, 2021, Defendant filed an Ex Parte Motion to Modify Scheduling
18   Order, wherein she informed the Court that Plaintiff had retained attorney Philip Deitch to
19   represent him, but Mr. Deitch had not yet appeared in the case. (ECF No. 45.)
20         On March 3, 2021, the Court held a telephonic Status Conference with Mr. Deitch
21   and defense counsel regarding Mr. Deitch’s failure to file a Notice of Appearance. (ECF
22   No. 47.) During the Status Conference, Mr. Deitch represented to the Court that he was
23   making a general appearance and that he would file a Notice of Appearance on the docket.
24         By April 8, 2021, Mr. Deitch had not yet filed a Notice of Appearance in the case,
25   so the Court directed Mr. Deitch to file one no later than April 12, 2021. (ECF No. 48.)
26   Mr. Deitch did not file a Notice of Appearance by the April 12 deadline.
27         On April 14, 2021, the Court held a second Status Conference with Mr. Deitch and
28   defense counsel regarding Mr. Deitch’s failure to file a Notice of Appearance. (ECF No.

                                                     1
                                                                              19-cv-00346-MMA-JLB
     Case 3:19-cv-00346-MMA-JLB Document 50 Filed 04/16/21 PageID.978 Page 2 of 2



 1   49.) During the Status Conference, Mr. Deitch represented to the Court that he would file
 2   the notice no later than April 15, 2021. (See id.)
 3         To date, Mr. Deitch has not filed a Notice of Appearance. Accordingly, IT IS
 4   HEREBY ORDERED:
 5         1.     A counsel-only Status Hearing regarding Mr. Deitch’s failure to file a Notice
 6   of Appearance is hereby SET for April 22, 2021, at 10:30 AM before Magistrate Judge
 7   Jill L. Burkhardt in Courtroom 5C of the Edward J. Schwartz U.S. Courthouse, 221 West
 8   Broadway, San Diego, California 92101. Mr. Deitch and defense counsel shall appear at
 9   the Status Hearing in person.
10         2.     If Mr. Deitch files a Notice of Appearance in this case before 5:30 PM on
11   April 20, 2021, the Court will vacate the in-person, counsel-only Status Hearing.
12         3.     The Clerk of Court is DIRECTED to e-mail a Notice of Electronic Filing for
13   this Order and a copy of this Order to Mr. Deitch at philipdeitchesq@gmail.com.
14   Dated: April 16, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                             19-cv-00346-MMA-JLB
